Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Specie I, corresponding to Fig. 11 in the reply filed on 06/25/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by ODA (Pub. No.: US 2014/0299881).
Re claim 10, ODA teaches an array substrate comprising: 
a base substrate (1, FIG. 10), 
a thin film transistor (TFT PART) on the base substrate, 
a peripheral circuit (COMMON WIRING CONTACT PART) on the base substrate, 

a first via hole (31) penetrating the passivation layer and exposing part of a drain (8) of the thin film transistor, 
a second via hole (32) penetrating the passivation layer and exposing part of the peripheral circuit, 
a first conductive layer (11/12/18a, [0103]) pattern disposed on the passivation layer and covering the first via hole and the second via hole, 
a second conductive layer pattern (12, FIG. 12) disposed on the passivation layer (10) and covering the second via hole, and 
a reflective metal layer (13) pattern disposed on the first conductive layer pattern (11) and covering the first via hole.
Re claim 11, ODA teaches the array substrate according to claim 10, wherein the first conductive layer pattern (11/12/18a) and the second conductive layer (12) pattern are made of a same material.
Re claim 12, ODA teaches the array substrate according to claim 11, wherein the first conductive layer pattern and the second conductive layer pattern both comprise a transparent conductive material (ITO, [0091]).
Re claim 13, ODA teaches the array substrate according to claim 10, wherein the first conductive layer pattern comprises a first conductive sub-pattern and a second conductive sub-pattern, the first conductive sub-pattern (11, FIG. 13) being connected to the drain (8) of the thin film transistor (TFT PART) via the first via hole, and the 
Re claim 14, ODA teaches the array substrate according to claim 13, wherein the reflective metal layer pattern (13, FIG. 13) and the first conductive sub-pattern (11) overlap each other and cover the first via hole (31, FIG. 10).
Re claim 15, ODA teaches the array substrate according to claim 13, wherein the second conductive sub-pattern (14) and the second conductive layer pattern (12, FIG. 13) overlap each other and cover the second via hole.
Re claim 16, ODA teaches the array substrate according to claim 10, wherein the reflective metal layer (12, FIG. 15, [0121]) constitutes a part of a pixel electrode of the array substrate.
Re claim 17, ODA teaches a display device comprising the array substrate of claim 10 [0032].
Re claim 18, Hou teaches the display device according to claim 17, wherein the first conductive layer pattern comprises a first conductive sub-pattern and a second conductive sub-pattern, the first conductive sub-pattern (11, FIG. 13) being connected to the drain (8) of the thin film transistor (TFT PART) via the first via hole (31), and the second conductive sub-pattern (12) being connected to a common pad (3) of the peripheral circuit (COMMON WIRING CONTACT PART) via the second via hole (32).
Re claim 19, ODA teaches the display device according to claim 18, wherein the reflective metal layer pattern (13, FIG. 13) and the first conductive sub-pattern (11) overlap each other and cover the first via hole (31, FIG. 10).
Re claim 20, ODA teaches the display device according to claim 17, wherein the reflective metal layer (12, FIG. 15, [0121]) constitutes a part of a pixel electrode of the array substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894